Per curiam.
This is a disciplinary proceeding against Theodore Edward Smith. The special master concluded that Smith, an attorney practicing in Fulton County, without just cause and to the detriment of a client, in violation of Standard 44, wilfully abandoned or disregarded a legal matter entrusted to him, to wit: the filing of a complaint on behalf of the client. The special master recommended that Smith be suspended for 6 months.
The State Disciplinary Board had before it Smith’s "prior record,” to wit: One 30-day suspension and two public reprimands. The State Disciplinary Board recommends disbarment. Smith has filed no response here.
After reviewing the record, we find the board’s recommendation to be authorized by the evidence and we therefore order that Theodore Edward Smith be disbarred from the practice of law in this state.

Disbarred.


All the Justices concur, except Clarke, J., 
*200
not participating.

Decided February 6, 1980
Rehearing denied March 5, 1980.
Sherman S. Barge, for Smith.
Omer W. Franklin, Jr., General Counsel State Bar, Victor Alexander, Jr., Assistant General Counsel State Bar, for State Bar of Georgia.